LAWRENCE, Judge.
Jairo Cardona appeals the decision of the judge of compensation claims (JCC) denying him attorney’s fees and costs. Cardona asserted entitlement to attorney’s fees based on sections 440.34(3)(a) and (b), Florida Statutes (1989). The standard of review of a JCC’s award or denial of attorney’s fees under section 440.34(3), is whether the findings on which the award or denial is based, are supported by competent, substantial evidence. Palumbo v. Metropolitan Dade County, 465 So.2d 647 (Fla. 1st DCA 1985). After careful review of the record, we find there is competent, substantial evidence to support the JCC’s finding and hereby affirm.
KAHN, J., concurs.
SMITH, J., dissents, with opinion.